Opinión de conformidad y concurrente del
Juez Asociado Señor Negrón García.
i — I
No albergamos duda sobre la responsabilidad del Es-tado por los daños y perjuicios causados al menor R.M.S.F. por la conducta lujuriosa del Director de su escuela elemental. Resistimos el análisis técnico de evaluarla bajo los pronunciamientos de Piñeiro Manzano v. E.L.A., 102 D.P.R. 795 (1974).
No se cuestiona la ocurrencia de los actos lascivos e im-púdicos del Director del referido plantel elemental. Tam-poco está en controversia que existían claros indicadores de ese tipo de comportamiento, unido a una actitud laxa de su parte y tolerante en cuanto a la disciplina. Su permisi-bilidad en torno a estudiantes en estado de embriaguez, el uso de palabras obscenas y otros ejemplos de favoritismo así lo evidenciaban. Esta situación no fue producto de una combustión instantánea. Venía ocurriendo desde hace al-gún tiempo. Fue informada con anticipación y lújo de de-talles a las autoridades correspondientes y nada se hizo. Tal situación surgía del informe del guardián Francisco Morales Lugo como situación apremiante producto de la conducta homosexual del Director; para todos los fines le-gales, ese informe constituyó una denuncia.
*3971 — 1
h — H
Lisa y llanamente estamos ante una instancia de negli-gencia por omisión en el deber de supervisión que tiene el Departamento de Instrucción Pública. Frente al cuadro fáctico reseñado, no podían cruzarse de brazos las autoridades. Collado v. E.L.A., 98 D.P.R. 111 (1969); Cruz Costales v. E.L.A., 89 D.P.R. 105 (1963).
Como fuente de responsabilidad civil, el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, impone el deber de ac-tuar con prudencia en nuestro diario vivir. El concepto de previsibilidad es la base que sostiene el principio de res-ponsabilidad extracontractual. Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 18-19 (1987), y casos allí citados; Pacheco v. A.F.F., 112 D.P.R. 296, 300 (1982). A su vez, la norma de previsibilidad se encuentra regulada por la razo-nabilidad, procurándose así limitar las bases de la respon-sabilidad a aquellas consecuencias normales y realmente previsibles de la transgresión de una norma jurídica. Rivera Pérez v. Cruz Corchado, supra.
Bajo esta óptica, la conducta aquí implicada tenía que evaluarse a la luz de los atributos morales que se espera de directores y maestros escolares. “En términos de morali-dad, el maestro debe tratar de ser un modelo de persona moral, esto es, debe guardarse de dar un ejemplo que in-duzca a adquirir malos hábitos y, además, debe demostrar lo que significa dedicarse positivamente a mejorar la acti-tud y la conducta de sus semejantes.” Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755, 762 (1962).
La importancia de ello radica en que “[h]ay una distin-ción que es necesario establecer entre los niveles elemental y secundario de enseñanza y aquél correspondiente a la educación universitaria. La disparidad esencial reside en la función que cumplen sustancialmente uno y otro nivel. Aunque toda labor pedagógica implica la presencia de unas constantes que apuntan hacia la formación del individuo, *398lo cierto es que esa etapa formativa se apuntala en los ni-veles inferiores del aprendizaje. La escuela primaria y la superior establecen los verdaderos fundamentos de la for-mación del niño. Conjuntamente con el núcleo familiar y demás manifestaciones del medio social, la enseñanza es-colar en esas fases instauran los cimientos del carácter y la conducta que observará el niño en su etapa adulta .... Esta distinción de fases a niveles académicos implica una dis-tinción entre los maestros que dirigen el proceso de aprender. En las manos del educador de los niveles inferio-res, el Estado deposita una responsabilidad altamente delicada. El riesgo involucrado es de naturaleza superior, por lo que se obliga a una selección muy cuidadosa de quién habrá de tener en sus manos tan seria encomienda”. (Enfa-sis en el original suprimido y énfasis suplido.) De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 501 — 502 (1989), opinión disidente.
— O —